DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Claims 1, 3-7, 9-13, 15-21 remain pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
The added material which is not supported by the original disclosure is as follows: The newly added recitation of “the comparison of the recommendation and the alternative approaches is displayed in a graphical format” within claims 19-21 appears to constitute new matter. In particular, Applicant does not point to, nor was the Examiner able to find, any support for a “recommendation and the alternative approaches is displayed in a graphical format” feature within the specification as originally filed. 
The current specification recites “In one aspect, the recommendation can be provided as an icon 210104 or graphical overlay on the displayed live video feed. In other aspects, the recommendation can be provided on a separate display, via audio through a speaker, and so on. After receiving the recommendation, the surgeon switches to the recommended curved-tip vascular stapler 210108, as indicated by the third image 210100c, and then completes the given step of the surgical procedure, as indicated by the fourth image 210100d of the video feed.” In par. 275 but the item 210104 is shown in fig. 26 as a graph showing “posture” vs. t (time). There is no graph displaying surgical recommendation options.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.
Applicant is required to cancel the new matter in the reply to this Office action.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-13, 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1, 3-7, 9-13, 15-21 are drawn to a method, which is within the four statutory categories (i.e. process).   

Step 2A, Prong 1:
Claims 1, 7 and 13 have been amended now to recite “receiving perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility; determining procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data; aggregating the perioperative data according to the procedural context data; determining trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data; monitoring a particular surgical procedure intraoperatively; determining a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the trends associated with the surgical procedures” and these limitations, as drafted, are certain methods of organizing human activities. This is a method of managing interactions between people (such as user following rules or instructions-user determining procedural context data and trends based on the received data and some certain rules). The mere 
Dependent claims recite “determining recommendations for the surgical procedures based on the trends associated with the surgical procedures”-claims 4, 10 and 16, “determining whether the trends associated with the surgical procedures correspond to positive or negative procedural outcomes; and determine recommendations for the surgical procedures based on whether the trends correspond to positive or negative procedural outcomes”- claims 5, 11 and 17. These limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the cloud analytics system” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “by the cloud analytics system” language, “determining” in the context of these claims encompasses the user determining the trends and recommendations for the procedures in the mind or using pen and paper (for instance by making a list or drawing a decision tree). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Claims 3, 6, 9, 12 and 15 are ultimately dependent from Claims 1, 7, 13 and include all the limitations of Claims 1, 7, 13. Therefore, claims 3, 6, 12 recites the same abstract idea. Claims 3, 6, 9, 12 and 15 describes further limitations regarding the basis for determining a recommendation intraoperatively for the particular surgical procedure. These are all just further describing the abstract idea recited in claims 1, 7, 13, without adding significantly more.  
The claims are directed to an abstract idea.


Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a computer system”, “the computer system comprising a plurality of surgical hubs located within the facility”, “a graphical user interface of a surgical hub”, “using computer system to perform: receiving data, determining procedural context data, aggregating the perioperative data, determining trends associated with the surgical procedures by the computer system, monitoring a particular surgical procedure intraoperatively, determining a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the trends associated with the surgical procedures”, “surgical hubs”, “a cloud analytics system”, “using computer system to perform: determining recommendations for the surgical procedures based on the trends associated with the surgical procedures by the cloud analytics system”. The computer system, surgical hubs and the cloud analytics system recited in claim steps at a high-level of generality, and these elements are hardware or software elements. These limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also recite other additional limitations beyond abstract idea, including functions of receiving/aggregating/transmitting data from/to a database/user, and “displaying, by a graphical user interface of a surgical hub in the computer system, the recommendation…to a clinician” are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system/cloud analytics system to perform determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. The processes of determining trends on medical procedures or determining recommendations based on comparisons are well-understood, routine and conventional activities known in the healthcare industry. The present specification recites: “The computer system comprises a processor and a network interface…The processor 244 may be any single-core or multicore processor such as those known under the trade name ARM Cortex by Texas Instruments. In one aspect, the processor may be an LM4F230H5QR ARM Cortex-M4F Processor Core, available from Texas Instruments, for example, comprising an on-chip memory of 256 KB single-cycle flash memory, or other non-volatile memory, up to 40 MHz, a prefetch buffer to improve performance above 40 MHz, a 32 KB single-cycle serial random access memory (SRAM), an internal read-only memory (ROM) loaded with StellarisWare® software, a 2 KB electrically erasable programmable read-only memory (EEPROM), and/or one or more pulse width modulation (PWM) modules, one or more quadrature encoder inputs (QEI) analogs, one or more 12-bit analog-to-digital converters (ADCs) with 12 analog input channels, details of which are available for the product datasheet.” In par. 120.  Therefore the processor recited in the claims are directed to a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1, 3-7, 9-13, 15-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-13, 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nawana et al. (hereinafter Nawana) (US Patent No. US 9,700,292 B2).
Claim 1 has been amended now to recite a computer-implemented method for collecting data within a facility, the method comprising: 
receiving, by a computer system, perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility, the computer system comprising a plurality of surgical hubs located within the facility (Nawana teaches “The OR analysis module 234 can be configured to review data collected over multiple surgical procedures, and can be configured to group the data according to one or more factors such as performing Surgeon, procedure type, patient demographic, instruments and implants used, duration, etc…” in col. 65, line 62 to col. 66, line 22); 
determining, by the computer system, procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data (Nawana teaches “The system 10, e.g., the post-op module 206, can be configured to perform an analysis on the collected data through one or more algorithms to generate potential new innovations to the Surgical procedure, such as a combining of steps, introduction of a new tool from a different procedure, adjustment of a physical location of OR staff or equipment, etc.” in col. 66, lines 2-22); 
aggregating, by the computer system, the perioperative data according to the procedural context data (Nawana; par. 66, lines 2-22); 
determining, by the computer system, trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data (Nawana teaches “The system 10 can thus be configured to analyze each Surgical procedure on the basis of one or more factors such as instrument use efficiency, personnel efficiency, and patient health, as well as be configured to aggregate data regarding multiple Surgical procedures so as to learn trends over time.” in col. 65, lines 46-61);
monitoring, by the computer system, a particular surgical procedure intraoperatively (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
determining, by the computer system, a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the trends associated with the surgical procedures (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); and 
displaying, by a graphical user interface of a surgical hub in the computer system, the recommendation in comparison to alternative approaches based on historical positive and negative procedural outcomes intraoperatively to a clinician performing the particular surgical procedure (Nawana teaches “…Any of a variety of parties can access, interact with, control, etc. the system 10 from any of a variety of locations. For non-limiting example, as shown in an embodiment illustrated in FIG. 3, the system 10 can be accessible over a network 12 (e.g., over the Internet via cloud computing) from any number of client stations 14 in any number of locations such as a medical facility 16 (e.g., a hospital, an operating room (OR), a nurse’s station, a medical device distribution facility, a medical device company, a hospital’s sterilization, records, or billing departments, etc.), a home base 18 (e.g., a patient's home or office, a Surgeon’s home or office, etc.), a mobile location 20, and so forth…” in col. 20, lines 6-34 and “The system can manage the tracking of multiple patients, thereby allowing for data comparison between similar aspects of medical treatments, e.g., between similar non-Surgical treatments, and for learning over time through continual data gathering, analysis, and assimilation to decision-making algorithms. The system can therefore help improve accuracy of diagnosis and effectiveness of treatment for multiple patients by considering previously gathered data, including, e.g., historic Success rates as measured in Health-Related Quality of Life (HRQOL), utilization, and health/economic parameters, regarding similar diagnoses and treatments in providing Suggested diagnoses and recommended treatments…“ in col. 17, line 58 to col. 18, line 3).

Claim 3 has been amended now to recite the computer-implemented method of claim 1, wherein the computer system further comprises a cloud analytics system communicatively coupled to the plurality of surgical hubs (Nawana; col. 47, lines 1-4).

Claim 4 recites the computer-implemented method of claim 3, further comprising: 
determining, by the cloud analytics system, the recommendation intraoperatively for the particular surgical procedure based on the trends associated with the surgical procedures (Nawana teaches “cloud server(s) can perform data processing” in col. 47, lines 1-4, and “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
transmitting, by the cloud analytics system, the recommendation intraoperatively to the plurality of surgical hubs according to the trends associated with the surgical procedures, wherein the plurality of surgical hubs are output devices (Nawana; col. 46, line 65 to col. 47, line 4, col. 17, lines 49-63 and col. 10, lines 18-30); and 
providing, by the computer system, the recommendation intraoperatively to the clinician during the particular surgical procedure (Nawana; col. 7, lines 23-35, col. 17, lines 49-63, col. 45, lines 27-30).

Claim 5 recites the computer-implemented method of claim 1, further comprising: 
(Nawana teaches “Collection of the specific variables for each patient can allow the system 10 to automatically and continually review the data and discover trends in the variables between patients and relate these trends to patient type, procedure type, and functional outcomes. These relationships can be evaluated by the system 10 through multiple algorithms in the diagnosis and treatment module 210 to provide more accurate recommendations of treatments for the patient and their symptoms to result in an optimized outcome.” in col. 30, lines 50-58 and col. 7, lines 23-35).

Claim 6 recites the computer-implemented method of claim 1, wherein the procedural context data comprises at least one of; types of the surgical procedures, steps of the surgical procedures, tissue types being operated on, body cavities being operated on, orientations of the surgical devices, or combinations thereof (Nawana; col. 49, lines 10-44).

Claim 7 has been amended now to recite a computer-implemented method for collecting data within a facility, the method comprising: 
receiving, by a computer system, perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility, the computer system comprising a plurality of surgical hubs within the facility (Nawana teaches “The OR analysis module 234 can be configured to review data collected over multiple Surgical procedures, and can be configured to group the data according to one or more factors such as performing Surgeon, procedure type, patient demographic, instruments and implants used, duration, etc…” in col. 65, line 62 to col. 66, line 22 and “…Any of a variety of parties can access, interact with, control, etc. the system 10 from any of a variety of locations. For non-limiting example, as shown in an embodiment illustrated in FIG. 3, the system 10 can be accessible over a network 12 (e.g., over the Internet via cloud computing) from any number of client stations 14 in any number of locations such as a medical facility 16 (e.g., a hospital, an operating room (OR), a nurse’s station, a medical device distribution facility, a medical device company, a hospital’s sterilization, records, or billing departments, etc.), a home base 18 (e.g., a patient's home or office, a Surgeon’s home or office, etc.), a mobile location 20, and so forth…” in col. 20, lines 6-34); 
receiving, by the computer system, images of the facility and any staff members or surgical devices located therein from a plurality of cameras located within the facility (Nawana teaches “a menu including Surgical instruments and implants 36 used in actual Surgical procedures of a same type as the selected simulated procedure that the SPP module 218 can display to a user 38…Although the menu is shown in FIG. 8 as a pictorial menu, the menu can be presented in any way, such as all text, all pictorial, or a combination of text and images…” in col. 38, lines 29-58); 
determining, by the computer system, procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data and the images (Nawana; col. 38, lines 29-58, col. 66, lines 2-22); 
aggregating, by the computer system, the perioperative data according to the procedural context data (Nawana; par. 66, lines 2-22); 
determining, by the computer system, trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data (Nawana teaches “The system 10 can thus be configured to analyze each Surgical procedure on the basis of one or more factors such as instrument use efficiency, personnel efficiency, and patient health, as well as be configured to aggregate data regarding multiple Surgical procedures so as to learn trends over time.” in col. 65, lines 46-61);
monitoring, by the computer system, a particular surgical procedure intraoperatively (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
determining, by the computer system, a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the trends associated with the surgical procedures (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); and 
displaying, by a graphical user interface of a surgical hub in the computer system, the recommendation in comparison to alternative approaches based on historical positive and negative procedural outcomes intraoperatively to a clinician performing the particular surgical procedure (Nawana teaches “…Any of a variety of parties can access, interact with, control, etc. the system 10 from any of a variety of locations. For non-limiting example, as shown in an embodiment illustrated in FIG. 3, the system 10 can be accessible over a network 12 (e.g., over the Internet via cloud computing) from any number of client stations 14 in any number of locations such as a medical facility 16 (e.g., a hospital, an operating room (OR), a nurse’s station, a medical device distribution facility, a medical device company, a hospital’s sterilization, records, or billing departments, etc.), a home base 18 (e.g., a patient's home or office, a Surgeon’s home or office, etc.), a mobile location 20, and so forth…” in col. 20, lines 6-34 and “The system can manage the tracking of multiple patients, thereby allowing for data comparison between similar aspects of medical treatments, e.g., between similar non-Surgical treatments, and for learning over time through continual data gathering, analysis, and assimilation to decision-making algorithms. The system can therefore help improve accuracy of diagnosis and effectiveness of treatment for multiple patients by considering previously gathered data, including, e.g., historic Success rates as measured in Health-Related Quality of Life (HRQOL), utilization, and health/economic parameters, regarding similar diagnoses and treatments in providing Suggested diagnoses and recommended treatments…“ in col. 17, line 58 to col. 18, line 3).

Claim 9 has been amended now to recite the computer-implemented method of claim 7, wherein the computer system further comprises a cloud analytics system communicatively coupled to the plurality of surgical hubs (Nawana; col. 47, lines 1-4).

Claim 10 recites the computer-implemented method of claim 9, further comprising: 
determining, by the cloud analytics system, the recommendation intraoperatively for the particular surgical procedure based on the trends associated with the surgical procedures (Nawana teaches “cloud server(s) can perform data processing” in col. 47, lines 1-4, and “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
transmitting, by the cloud analytics system, the recommendation intraoperatively to the plurality of surgical hubs according to the trends associated with the surgical procedures, wherein the plurality of surgical hubs are output devices (Nawana; col. 46, line 65 to col. 47, line 4, col. 17, lines 49-63 and col. 10, lines 18-30); and 
providing, by the computer system, the recommendation intraoperatively to the clinician during the particular surgical procedure (Nawana; col. 7, lines 23-35, col. 17, lines 49-63, col. 45, lines 27-30).

Claim 11 recites the computer-implemented method of claim 7, further comprising: determining, by the computer system, the recommendation intraoperatively for the particular surgical procedure based on whether the trends correspond to positive or negative procedural outcomes (Nawana teaches “Collection of the specific variables for each patient can allow the system 10 to automatically and continually review the data and discover trends in the variables between patients and relate these trends to patient type, procedure type, and functional outcomes. These relationships can be evaluated by the system 10 through multiple algorithms in the diagnosis and treatment module 210 to provide more accurate recommendations of treatments for the patient and their symptoms to result in an optimized outcome.” in col. 30, lines 50-58 and col. 7, lines 23-35).

Claim 12 recites the computer-implemented method of claim 7, wherein the procedural context data comprises at least one of; types of the surgical procedures, steps of the surgical procedures, tissue types being operated on, body cavities being operated on, orientations of the surgical devices, or combinations thereof (Nawana; col. 49, lines 10-44).

Claim 13 has been amended now to recite a computer-implemented method for collecting data within a facility, the method comprising: 
receiving, by a computer system, perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility, the computer system comprising a plurality of surgical hubs within the facility (Nawana; col. 65, line 62 to col. 66, line 22 and col. 20, lines 6-34); 
receiving, by the computer system, images of the facility and any staff members or surgical devices located therein from a plurality of cameras located within the facility (Nawana; col. 46, lines 29-45); 
receiving, by the computer system, patient data from a patient databased (Nawana; col. 23, lines 33-64); 
receiving, by the computer system, physiological data from a plurality of patient monitors (Nawana; col. 23, lines 33-64, col. 9, lines 34-44); 
determining, by the computer system, procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data, the images, the patient data, and the physiological data (Nawana; col. 66, lines 2-22); 
aggregating, by the computer system, the perioperative data according to the procedural context data (Nawana; col. 66, lines 2-22); and 
(Nawana; col. 65, lines 46-61);
monitoring, by the computer system, a particular surgical procedure intraoperatively (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
determining, by the computer system, a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the trends associated with the surgical procedures (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); and 
displaying, by a graphical user interface of a surgical hub in the computer system, the recommendation in comparison to alternative approaches based on historical positive and negative procedural outcomes intraoperatively to a clinician performing the particular surgical procedure (Nawana teaches “…Any of a variety of parties can access, interact with, control, etc. the system 10 from any of a variety of locations. For non-limiting example, as shown in an embodiment illustrated in FIG. 3, the system 10 can be accessible over a network 12 (e.g., over the Internet via cloud computing) from any number of client stations 14 in any number of locations such as a medical facility 16 (e.g., a hospital, an operating room (OR), a nurse’s station, a medical device distribution facility, a medical device company, a hospital’s sterilization, records, or billing departments, etc.), a home base 18 (e.g., a patient's home or office, a Surgeon’s home or office, etc.), a mobile location 20, and so forth…” in col. 20, lines 6-34 and “The system can manage the tracking of multiple patients, thereby allowing for data comparison between similar aspects of medical treatments, e.g., between similar non-Surgical treatments, and for learning over time through continual data gathering, analysis, and assimilation to decision-making algorithms. The system can therefore help improve accuracy of diagnosis and effectiveness of treatment for multiple patients by considering previously gathered data, including, e.g., historic Success rates as measured in Health-Related Quality of Life (HRQOL), utilization, and health/economic parameters, regarding similar diagnoses and treatments in providing Suggested diagnoses and recommended treatments…“ in col. 17, line 58 to col. 18, line 3).

Claim 15 has been amended now to recite the computer-implemented method of claim 13, wherein the computer system further comprises a cloud analytics system communicatively coupled to the plurality of surgical hubs (Nawana; col. 47, lines 1-4).

Claim 16 recites the computer-implemented method of claim 15, further comprising: 
determining, by the cloud analytics system, the recommendation intraoperatively for the particular surgical procedure based on the trends associated with the surgical procedures (Nawana teaches “cloud server(s) can perform data processing” in col. 47, lines 1-4, and “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
transmitting, by the cloud analytics system, the recommendation intraoperatively to the plurality of surgical hubs according to the trends associated with the surgical procedures, wherein the plurality of surgical hubs are output devices (Nawana; col. 46, line 65 to col. 47, line 4, col. 17, lines 49-63 and col. 10, lines 18-30); and 
providing, by the computer system, the recommendation intraoperatively to the clinician during the particular surgical procedure (Nawana; col. 7, lines 23-35, col. 17, lines 49-63, col. 45, lines 27-30).

Claim 17 recites the computer-implemented method of claim 13, further comprising: determining, by the computer system, the recommendation intraoperatively for the particular surgical procedure based on whether the trends correspond to positive or negative procedural outcomes (Nawana teaches “Collection of the specific variables for each patient can allow the system 10 to automatically and continually review the data and discover trends in the variables between patients and relate these trends to patient type, procedure type, and functional outcomes. These relationships can be evaluated by the system 10 through multiple algorithms in the diagnosis and treatment module 210 to provide more accurate recommendations of treatments for the patient and their symptoms to result in an optimized outcome.” in col. 30, lines 50-58 and col. 7, lines 23-35).

Claim 18 recites the computer-implemented method of claim 13, wherein the procedural context data comprises at least one of; types of the surgical procedures, steps of the surgical procedures, tissue types being operated on, body cavities being operated on, orientations of the surgical devices, or combinations thereof (Nawana; col. 49, lines 10-44).

Newly added claim 19 recites the computer-implemented method of claim 1, wherein the comparison of the recommendation and the alternative approaches is displayed in a graphical format (Nawana teaches “The treatment options module 212 can determine the treatment option(s) in a variety of ways. In an exemplary embodiment, the treatment database 312 can include a plurality of possible treatment options, each of the possible treatment options being associated with at least one possible diagnosis. This treatment options data can be organized in any way, such as in a table. The treatment options module 212 can be configured to assemble composite patient data points in real time, until the search crosses a predetermined threshold for meeting an optimal constellation of findings that most perfectly match with a certain treatment option. The treatment options module 212 can be configured to screen for all known contraindications and relative contraindications simultaneously.” In col. 27, lines 13-20, “The treatment options module 212 can be configured to cause a display Screen (e.g., a screen of the same device the user used to enter the symptoms) to show a list of the possible treatment option(s).” in col. 30, lines 63-66).

Newly added claim 20 recites the computer-implemented method of claim 7, wherein the comparison of the recommendation and the alternative approaches is displayed in a graphical format (Nawana; col. 27, lines 13-20, col. 30, lines 63-66).

Newly added claim 21 recites the computer-implemented method of claim 13, wherein the comparison of the recommendation and the alternative approaches is displayed in a graphical format (Nawana; col. 27, lines 13-20, col. 30, lines 63-66).

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
35 USC 101 rejection:
Applicant argues that the current claims provide an improvement in the technical field of surgical operations, since the claims are directed to “determining trends…”and “determining recommendations…”. In response, Examiner submits that the limitations of "determining trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data" and "determining a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the trends associated with the surgical procedures" may improve a result (an improved outcome) based on the data considered. The processes recited in the claims are not directed to an improvement of the technology, nor an improvement to the computer itself. The outcome data may be more precise based on the data considered/compared, however, this doesn’t mean that the process is an improvement of the technology. 
MPEP 2106.05(a) recites:
“An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

35 USC 102 rejection:
Applicant argues that Nawana fails to disclose “intraoperatively displaying of the recommendation in comparison to alternative approaches to a clinician”. In response, Examiner submits that Nawana teaches “The system can manage the tracking of multiple patients, thereby allowing for data comparison between similar aspects of medical treatments, e.g., between similar non-Surgical treatments, and for learning over time through continual data gathering, analysis, and assimilation to decision-making algorithms. The system can therefore help improve accuracy of diagnosis and effectiveness of treatment for multiple patients by considering previously gathered data, including, e.g., historic Success rates as measured in Health-Related Quality of Life (HRQOL), utilization, and health/economic parameters, regarding similar diagnoses and treatments in providing Suggested diagnoses and recommended treatments…“ in col. 17, line 58 to col. 18, line 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626